Citation Nr: 0434053	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for bilateral hearing loss, and 
assigned a 0 percent, noncompensable evaluation for that 
disability.

At a hearing before the undersigned, at the RO, in August 
2004, the veteran testified that, in addition to hearing 
loss, he has vertigo, with episodes of staggering, and 
diminished sensation at areas of his ear, head, and neck.  He 
contended that these disabilities were related to his hearing 
loss.  This testimony amounts to claims for service 
connection.  Those claims are referred to the RO for 
appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2004).  The veteran 
had VA audiological testing, including puretone audiometry 
and speech discrimination testing, in August 2002.  The 
veteran has submitted results of private audiological testing 
performed in 2003 and 2004.  Those reports show higher 
puretone thresholds (greater hearing impairment) than was 
shown in the 2002 test; but the reports do not indicate that 
any speech discrimination testing was done in 2003 and 2004.  
In view of this evidence of worsening disability, a new 
examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran testified that his hearing loss produces 
considerable impairment in obtaining and retaining jobs.  The 
new examination should address the likely effect of the 
veteran's hearing loss on employment, and the AMC or RO 
should discuss whether the circumstances of the case warrant 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.

Because he has raised the question of entitlement to an 
extraschedular rating, the veteran must be afforded an 
opportunity to submit employment records showing the impact 
of his disability on employment.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  


Accordingly, this case is remanded for the following:

1.  The veteran should be invited to 
submit employment records or other 
evidence showing the impact of his 
hearing loss on his employment.

2.  The AMC or RO should schedule the 
veteran for a VA audiology examination to 
address the severity of his current 
hearing loss.  The claims file should be 
provided to the examiner for review.  The 
examination should include complete 
audiological testing, including puretone 
audiometry and speech discrimination 
testing.

The examiner should comment on whether 
the veteran's current hearing loss causes 
marked interference with his current 
employment.

3.  Thereafter, the AMC or RO should 
review the veteran's claim.  If the claim 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case (SSOC).  Any rating decision or SSOC 
following the review of the case should 
explicitly discuss whether the 
circumstances of the case warrant 
referral of the case to the appropriate 
official for consideration of an 
extraschedular rating.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


